Stow, O. J.
We do not think it necessary to examine the numerous points made on the argument of this writ of error, as we are of opinion that the judgment must be reversed on a ground not involving the principal questions in the case. Under the direction of the court below, the jury in assessing the damages, added to the consideration expressed in the deed, interest from its execution to the day of trial, being a period of something more than ten years. In giving this direction, we think the learned judge, before whom the cause was tried, erred. Though the measure of damages in actions on covenants of seizin and warranty, is not uniform throughout the United States, the prevailing, and we think the better rule is, to allow but six years’ interest, or interest for the time for which mesne profits are recoverable. 13 Johns. 50; 4 Dall. 441; 2 Bibb, 273; 1 H. & M. 202; 1 McCord, 466; 2 Rand. 122; 1 Brown, 161. And this rule this court now adopts. Eor this reason, the judgment of the late district court is reversed, and the cause is remanded to the Racine county circuit court for the further action of that court.